 In the Matter Of CRANE ENAMELWARE COMPANY, INCORPORATEDandSTEEL WORKERS ORGANIZING COMMITTEECaseNo. C-2184.Decided May 19, 1942Jurisdiction:plumbing equipment manufacturing Industry.Settlement:stipulation providing for compliance with the Act.Remedial Orders:entered on stipulation..Mr. Dan M. Byrd, Jr.,andMr. Alexander E. Wilson, Jr.,for theBoard.Mr. Charles A. Noone,of Chattanooga, Tenn., for the respondent.Mr. O. 8. Baxter,of Chattanooga, Tenn., andMr. William Mitch,of Birmingham, Ala:, for the Union.Mr. Cecil F. Poole,of counselto the Board.DECISIONANDORDERSTATEMENT OF THE CASEizing Committee, herein called the Union, the National Labor Rela-tions Board, herein called the Board, by its Regional Director forthe Tenth Region (Atlanta, Georgia), issued its complaint and amend-ment to complaint dated February 17, 1942, and March 3, 1942, re-spectively, against Crane Enamelware Company, Incorporated, Chat-tanooga, Tennessee, herein called the respondent, alleging that therespondent had engaged in and was engaging in unfair labor prac-tices affecting commerce, within the meaning of Section 8 (1) and (3)and Section 2 (6) and (7) of the National Labor Relations Act, 49Stat. 449, herein called the Act.Copies of the complaint and amend-ment to complaint, accompanied by notice of hearing, were dulyserved upon the respondent and the Union.With respect to the unfair labor practices, the complaint, asamended, alleged in substance : (1) that the respondent dischargedfive named employees in August, September, and October, 1941,1 andthereafter refused to reinstate them, because of their membership inthe Union and because of their participation with other employees in1The complaint, as amended, alleged thatthe respondent discharged John King onAugust 5,1941; Lon Hunter on September 2, 1941;E A. Caldwell on September 17,1941 ; Hobart W. Scott on September 18, 1941; and W. L. Robertson on October 2_1941.41 N. L. it. B., No. 1664 CRANE -ENAMELWARE, COMPANY, INCORPORATED'65concerted activities; (2) that the respondent laid off employees W. H.Kelly and Ben H. Ricketts from October 4 to 11, 1941, because oftheir membership in and activities on behalf of the Union and becauseof their participation with other employees in concerted activities; (3)that the respondent, by certain of its officers, agents, and supervisoryemployees, had since July 1, 1940: (a) warned employees not to be-come or remain members of or affiliated with the Union; (b)threatened employees with discharge, loss of work, or other disciplineif they joined or remained members of the Union; (c) engaged insurveillance of union meetings; (d) discharged employees because oftheir membership in the Union; and (e) interrogated employees con-cerning their membership in and affiliation with the Union.On February 26, 1942, and March 12, 1942, respectively, the re-spondent filed an answer to the complaint and an answer to theamendment to complaint, in which it admitted the allegations withrespect to its business, but denied that it had engaged in the allegedunfair labor practices.Thereafter, onMarch 12, 1942, counsel for the Board issued aNotice of Intention to Move to Amend Complaint, copies of whichwere duly served upon the respondent and the Union:Pursuant to notice, a hearing was held at Chattanooga, Tennessee,from March 23 through March 28, 1942, before George Bokat, theTrial Examiner duly designated by the Chief Trial Examiner.Dur-ing the course of the hearing, the Trial Examiner granted the Board'smotion to amend the complaint in the particulars set forth in thenotice above mentioned.Thereafter, the respondent filed its answerto the complaint as thus further amended, denying the materialallegations thereof.Following the hearing, the respondent, the Union, and attorneysfor the Board entered into a stipulation dated April 4, 1942, and asupplemental stipulation dated April 29, 1942,; subject to the approvalof the Board, in settlement of the case.The stipulations provide asfollows :A Second Amended Charge having been filed by SteelWorkers Organizing Committee, herein called the Union, withthe Regional Director of the National Labor Relations Board,herein called the Board, for the Tenth Region (Atlanta, Georgia),alleging that Crane Enamelware Company, Incorporated, Chat-2The notice stated that counsel for the Board proposed to move at the hearing toamend the coniplaint by adding, in substance, the following allegation : That the respond-ent, on December 3, 1941, discharged Raymond Hatfield, and thereafter refused to rein-state him, because of his membership in and activity on behalt of the Union, and becauseof his participation, with other employees, In concerted activities.8The supplemental stipulation made certain minor changes and corrections which havebeen incorporated In the stipulation as hereinafter set forth.463892-42-vol. 41-5 66DECISIONS OF NATIONAL LABOR RELATIONS BOARDtanooga, Tennessee, has engaged in and is now engaging in unfairlabor practices affecting commerce within the meaning of Section8 (1) and (3) andSection 2 (6) and (7) of the National LaborRelations Act (49 Stat. 449), herein called the Act, the Board,through its Regional Director, issued and served a Complaintand Amendment thereto stating the charge, and answers havingbeen filed by the Respondent, a hearing having commenced beforea duly designated Trial Examiner for the Board, and it being,the desire of the parties to amicably settle all issues raised inthis proceeding;IT ISHEREBYSTIPULATED AND AGREED by and among CraneEnamelware Company, Incorporated, Chattanooga, Tennessee,herein called the Respondent, and Steel Workers Organizing Com-Alexander E.Wilson, Jr., Attorneys for the National LaborRelations Board, Tenth Region, that :1.Upon a Second Amended Charge, duly filed by the Union,the National Labor Relations Board, herein called the Board, byOscar S. Smith, Regional Director for the Tenth Region, Atlanta,Georgia, as Agent for the Board, acting pursuant to authoritygranted in Section 10 (b) of the National-Labor Relations Actherein called the Act and acting pursuant to the Board's Rulesand Regulations, Series 2, as amended, issued a Complaint andNotice of Hearing on the 17th day of February, 1942, and' itsAmendment to Complaint on' the 3d day of March, 1942, againstthe Respondents.Jr., and Alexander- E. Wilson, Jr.; issued' Notice of Intention toMove to Amend Complaint.2.On March 23, 1942, through March' 28, -1942, pursuant- tothe aforesaid Notice of Hearing, a hearing was duly had beforeGeorge Bokat, the Trial Examiner duly designated by the Chief"Trial Examiner, at Chattanooga, Tennessee.During the 'courseof said hearing, a motion to amend the' Complaint was -grantedby the-Trial Examiner in accordance with said Notice of Inten-tion to Move to Amend Complaint.3.Thereafter the Respondent filed its Answer of the CraneEnamelware Company, its Answer to Amended Complaint, and'itsAnswer of Crane Enamelware Company to.Second AmendedComplaint, the same being an answer to the complaint as amendedby motion made and granted in exact conformity with the Noticeof Intention to Move to Amend Complaint.4.The Respondent is a Tennessee corporation engaged in themanufacture, sale and distribution of bath tubs, sinks and a gentoral line of cast iron enamel plumbing at its plant in Chattanooga; CRANE ENAMELWARE, COMPANY, INCORPORATED, 67Tennessee.The Respondent is a'wholly owned. subsidiary of theCrane Company, Chicago, Illinois, except for seven shares ofstock owned by the directors of the Respondent.5.During a normal business year the Respondent purchasesraw materials, consisting of pig iron, sand, coke, enameling sup--plies and other miscellaneous supplies, valued at approximately$1,000,000,,85% of which by value is obtained from states otherthan the State of Tennessee.During the same year, the Re-spondent produced finished products amounting in value to ap-proximately $4,500,000, 95% of which by value is sold in statesother than the State of Tennessee.The Respondent has a yearlypay roll of approximately $1,500,000 and employs approximately1,500 persons.6.The Respondent is engaged in commerce within the meaningof Section 2 (6) of the Act, and its operations affect commercewithin the meaning of Section 2 (7) of the Act.,7.The Union is a labor organization within the meaning ofSection-2 (5) of the Act.8.All parties hereto acknowledge service of the Complaint,Notice of Hearing and Second Amended Charge, Amendmentto Complaint, Notice of Intention to Move to Amend Complaint,Answer of Crane Enamelware Company, Answer to AmendedComplaint, and Answer of Crane Enamelware Company to Sec-ond Amended Complaint, all above referred to, and expresslywaive further pleadings and proceedings herein and the makingof findings of fact and conclusions of law by the Board.9.This stipulation, together with a Second Amended Charge,'Notice of Hearing; Complaint and all amendments thereto, andthe -Answer and all amendments thereto, may be filed with theChief Trial Examiner of the Board in Washington, D. C., andwhen so filed shall constitute the record in this case.10.Nothing herein contained shall be construed or taken asan admission by the Respondent of any violations of the Actalleged in the aforesaid Complaint and Amendments thereto.11.The parties waive any and all further proceedings as pro-vided by the, National Labor' Relations Act and National LaborRelations Board Rules and Regulations, Series 2, as amended,including the making of findings of fact and conclusions oflaw and agree that the Board may issue an order in substantiallythe following form : Respondent, its,officers, agents, successors,and assigns shall:I.Cease and desist from :(a)Discouraging membership in the Steel Workers Organiz-ing Committee, affiliated with the Congress of Industrial Or- 68DECISIONS OF NATIONAL LABOR RELATIONS BOARDganizationsor any other labor organization of its employeesby in any manner discriminating in regard to their hire ortenure of employment or any other term or condition of em-ployment,because of their membership-in, activity in behalf of,or sympathy toward any such labor organization;(b) In any other manner interferingwith,.restraining, orcoercing its employees in the exerciseof their rightto self-organization,to form, join, or assist labor organizations,to bar-gain collectively throughrepresentatives of their own choosing,and to engagein concertedactivities,for the purpose of collectivebargaining or other mutual aid or protection,as guaranteed inSection 7 of the National Labor Relations Act.II.Take the following affirmative action to effectuate thepurposes of the Act:(a)Offer to Raymond Hatfield immediate and full reinstate-ment to his former position in the #1 Foundrywithoutprejudiceto his seniority and other rightsand privileges;(b)Make wholeWilbertLee Robertsonfor anyloss of payhe may have suffered by reason of the Respondent's discrimina-tion inregardto his hireand tenureof employment,by paymentto him of the sum of One Hundred($100.00)Dollars;(c)Make whole John HenryKingfor any loss of pay hemay have suffered by reason of Respondent's discrimination inregard tohis hire andtenure of employmentby payment to himof the sum of Four Hundred andFifty ($450.00)Dollars;(d)Place Lon Hunter upon a preferentialhiringlist to beoffered employment without prejudice to his seniority and otherrights and privileges,upon the resumption of operation of eitheror both sand slingers#16 and#17, said employment to beoffered prior to the employment of any new person for said workand prior to offering said work to any other employee with lessseniority,following a system of seniority to such extent as hasheretofore been applied in the conduct of the Respondent'sbusiness.(e)Make whole Lon Hunter for any loss he may have sufferedby reason of the Respondent's discrimination in regard to hishire and tenure of employment by payment to him of the sumof Three Hundred andTwenty ($320.00)Dollars;(f) -Immediately, post copies of the notice attached hereto andmade a part hereof,marked Appendix"A",4 in conspicuousplaces throughout its Chattanooga,Tennesseeplant andmaintainsuch notices for a period of sixty(60) consecutive days fromthe posting of such notices.4The notice is set forth as Appendix"A" to this Decision and Order. CRANE ENAMELWARE' COMPANY, INCORPORATED69(g)Notify the Regional Director for the Tenth Region withinten days (10) fromthe effectivedate of the stipulation uponwhich this order is based what steps the Respondent has takento comply herewith.IT IS FURTHER ORDERED,That the Complaint be, and it herebyis,dismissedinsofar as it alleges that the 'Respondent discrim-inatorily discharged and thereafter refused reinstatement to E. A.Caldwell and Hobart W. Scott, and that the Respondent dis-criminatorily laid offW. H. Kelly and Ben H. Ricketts withinthe meaning of Section 8, subdivision (3) of the National LaborRelations Act.12.Upon application by the Board, the United States CircuitCourt of Appeals for the Fifth Circuit or any apppropriateCircuit Court of Appeals may enter its Decree enforcing theOrder of the Board as set forth in Paragraph 11 above and allparties heretoexpressly waive all rights and privileges to receivefurthernotice ofthe filing of the application for the entry ofsuch Decree, or to contest the entry of such Decree.13.This stipulation is subject to the approval of the NationalLaborRelationsBoard and shall become effective immediatelyuponreceipt of notice granting such approval by the Board.14.This stipulation contains the entire agreement of the partiesand thereare no verbalor writtenagreementsof any kind whichvary, alter or add to this stipulation.On May 4, 1942, the Board issued an order approving the,stipula-tionand supplemental stipulation, making them a part of therecord, andpursuant to Article II, Section 36, of National LaborRelationsBoard Rules and Regulations-Series 2, as amended, trans-ferring the proceceding to the Board for the purpose of entry ofa decisionand order, pursuant to the provisions of the stipulations.Upon the basis of the above stipulation and supplemental stipula-tion and`the entire record inthe case,the Boardmakesthe following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe respondent,CraneEnamelwareCompany,Incorporated, isa Tennessee corporationengagedin the manufacture,sale,,and distri-bution ofbathtubs, sinks,and a general line of cast iron enamelplumbing at its plantinChattanooga,Tennessee.It is an almostwhollyowned subsidiary5of the Crane Company,Chicago,Illinois.5With the exceptionof seven sharesof therespondent'sstockwhich are owned bythe respondent's directors. 70'DECISIONS- OF '\ATIO\AL- LABOR -RELATIONS BOARDIn the operation of its plant during a normal business year, therespondent purchases raw materials, consisting of pig iron; sand,coke, enameling supplies and other miscellaneous supplies, valued atapproximately $1,000,000, 85 percent of which is obtained from Statesother than the State of Tennessee.During a normal business year,the respondent produces finished products valued at approximately$4,500,000, of which 95 percent is sold in States other than the Stateof Tennessee.The respondent employs approximately 1,500 personsat its Chattanooga plant and has an annual pay roll of approximately$1,500,000.The respondent concedes, and we find, that it is engaged in com-merce, within the meaning of the Act.ORDER,Upon the basis of the above findings of fact, stipulation, supple-mental stipulation, and the entire record in the case, and pursuantto Section 10 (c) of the National Labor Relations Act, the NationalLabor Relations Board hereby orders that the respondent, CraneEnamelware Company, Incorporated, and its officers, agents, succes-sors, and assigns, shall :1.Cease and desist from :-(a)Discouraging membership in the Steel Workers OrganizingCommittee, affiliated with the Congress of Industrial Organizations,or, any other labor organization of its employees, by in any mannerdiscriminating in regard to their hire or tenure of employment orany other term or condition of employment, because of their mem=bership in, activity in behalf of, or sympathy toward any such labororganization;'(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to - self-organization, to:form, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage in, con=certed activities, for the purpose of collective bargaining or othermutual aid or protection, as guaranteed in Section 7 of the NationalLabor Relations Act.-----2.Take the following affirmative action to effectuate the purposesof the Act :(a)Offer to Raymond Hatfield immediate and full reinstatementto his former position 'in the #1 Foundry without prejudice to hisseniority and other rights and privileges;.(b)Make whole Wilbert Lee Robertson for any loss of pay lie mayhave suffered by reason of the Respondent's discrimination in regard GRANDE ENAMELWARE, COMPANY, INCORPORATED71'to his hire and tenure of employment, by payment to him of the sumof One Hundred ($100.00) Dollars;(c)Make whole John Henry King for any loss of pay he mayhave suffered by reason of Respondent's discrimination in regard tohis hire and tenure of employment by payment to him of the sumof Four Hundred and Fifty ($450.00) Dollars;(d) Place Lon Hunter'upon a preferential hiring list to be offeredemployment without prejudice to his seniority and other rights andprivileges, upon the resumption of operation of either or both sandslingers,#16 and #17, said employment to be offered prior to theemployment of any new person for said work and prior to offeringsaidwork to any other employee with less seniority, following asystem of seniority to such extent as has heretofore been appliedin the conduct of the Respondent's business.(e)Make whole Lon Hunter for any loss he may have sufferedby reason of the Respondent's discrimination in regard to his hireand tenure of employment by payment to him of the sum of ThreeHundred and Twenty ($320.00) Dollars;(f)Immediately post copies of the notice attached hereto andmade a part hereof, marked Appendix "A", in conspicuous placesthrough its Chattanooga, Tennessee, plant and maintain suchnoticesfor a period of sixty (60) consecutive days from the posting ofsuch notices.(g)Notify the Regional Director for the Tenth Region in writing,within ten (10) days from the date of this Order, what steps theRespondent has taken to comply herewith.IT IS FURTHERORDERED,that the Complaint be, and it hereby is,dismissed insofar as it alleges that the Respondent discriminatorilydischarged `and thereafter refused reinstatement to E. A. Caldwelland Hobart W. Scott, and that the Respondent discriminatorily laidoff W. H. Kelly and Ben H. Ricketts, within the meaning of Section8, subdivision (3) of the National Labor Relations Act.APPENDIX "A"NOTICETO EMPLOYEES1.Crane Enamelware Company, Incorporated, recognizes fully therights of its employees to self-organization, to form, join, or assistlabor organizations, to bargain collectively through representativesof their own choosing and to engage in concerted activities for thepurposes of collective bargaining or other-mutual aid or protection asguaranteed in Section 7 of the National Labor Relations Act. 72DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.The employees of Crane Enamelware Company, Incorporated, arefree to become or remain members of Steel Workers Organizing Com-mittee, affiliated with the C. I. 0., or any other labor organization,and Crane Enamelware Company, Incorporated, will not discrimi-nate against any employee because of such membership or activity inthe SteelWorkers Organizing Committee, affiliated with the C. I. 0.,or any other labor organization.3.Crane Enamelware Company, Incorporated, further states that :It will offer to Raymond Hatfield immediate and full reinstate-ment to his former position in the #1 Foundry without prejudiceto his seniority and other rights' and privileges;Itwillmake whole Wilbert Lee Robertson for any loss of payhe may have suffered by reason of the company's discrimination inregard to his hire and tenure of employment by payment to him ofthe sum of One Huiidred Dollars ($100.00)It will make whole John Henry King for any loss of pay he mayhave suffered by reason of the company's discrimination in regard tohis hire and tenure of employment by payment to him of the sum ofFour Hundred Fifty Dollars ($450.00)Itwill place Lon Hunter upon a preferential hiring list to beoffered employment without prejudice to his seniority and otherrights and privileges upon the resumption of operation of either orboth sand slingers #16 and #17, said employment to be offeredprior to the employment of any new persons for said work and priorto offering said work to any other employee with less seniority fol-lowing -a system of seniority to such extent as has heretofore beenapplied in the conduct of the company's business.It will make whole Lon Hunter for any loss he may have sufferedby reason of the company's discrimination in regard to his hire andtenure of employment by payment to him of the sum of ThreeHundred Twenty Dollars ($320.00).4.In malting the above statement Crane Enamelware Company, In-corporated, does not in any manner admit that it has violated theNational Labor Relations Act as alleged in the complaint giving riseto .these proceedings.Dated this ---- day of --------------------,1942.CRA7,^E ENAMELWARE COMPANY, INCORPORATED.By ------ -------------------------------------